Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is (US Pub. No. 2003/0180103) to Nagaya et al. Nagaya  discloses a cutting insert comprising: a polygonal upper side and a polygonal lower side, wherein the upper side and the lower side are congruent when viewed along a center axis of the cutting insert, with a number of lateral surfaces which corresponds to the number of corners of the upper side (in this case 3), wherein each of the lateral surfaces connects an edge of the upper side to an edge of the lower side that is adjacent along the center axis of the cutting insert (figures 1-3), with a number of cutting edges which corresponds to the number of corners of the upper side, wherein the cutting edges are provided on the edges of the upper side and are alternately configured as roughing cutting edges (defined by Examiner as 11) and finishing cutting edges (defined by Examiner as 9), and wherein the lateral surfaces are continuous along the center axis of the cutting insert (figures 1 and 2), and the finishing cutting edges (9) define an incircle (K1: see below) and the roughing cutting edges define an incircle (K2: see below).

[AltContent: textbox (N)][AltContent: connector][AltContent: oval][AltContent: connector][AltContent: textbox (K1)][AltContent: oval]
    PNG
    media_image1.png
    908
    832
    media_image1.png
    Greyscale



[AltContent: oval][AltContent: textbox (N)][AltContent: connector][AltContent: oval][AltContent: textbox (11)][AltContent: textbox (K2)][AltContent: connector]
    PNG
    media_image1.png
    908
    832
    media_image1.png
    Greyscale



Suffice it to say, the patent to Nagaya et al. does not disclose said finishing cutting edge defining the incircle (K1) having a diameter that is enlarged in comparison to a nominal size (N: see above) of the cutting insert nor said roughing cutting edges define an incircle (K2) having a diameter that is reduced in comparison to the nominal size (N) of the cutting insert (i.e. Nagaya et al. discloses the opposite), as claimed in independent claim 1. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Nagaya et al. and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        6/4/22